DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri et al. (US 20200366542) hereinafter Barbieri in view of Kelly et al. (US 20050002417) hereinafter Kelly.
Regarding claim 1, Barbieri teaches a method for facilitating communications between a radio and a virtual baseband unit, comprising:
determining characteristics of the radio (see [0109]: The one or more parameters of the RAN 700 may include frequency-domain allocation size, modulation and coding schemes, number of users, number of grants, pattern of usable subframe, anticipation of scheduling with respect to a time index it refers to, or any combination thereof; see also [0203]);
generating configuration parameters that describe capabilities of the radio (see [0087]: informing BBU about RRU’s capabilities such as number of physical antennas, supported bands and bandwidths, preferred sampling rate, etc.), and transmit such configuration parameters to the virtual baseband unit using a second I/O data protocol and a second message protocol (see [0394-97]: Send the RAR multiple times, assuming different t_id and f_id compatible with PRACH configuration parameters, and assuming different preamble identities compatible with said PRACH parameters, wherein t_id and f_id are parameters of the MAC protocol); 
converting: (a) baseband data, in an uplink path, in at least one of a user plane, a control plane, a synchronization plane, and a management plane into the second I/O data protocol used by the virtual baseband unit (see [0104]: The electronic circuitry 710 also includes adaptive compression circuitry 726 to adaptively compress the digital baseband samples into fronthaul uplink information based on information received from the BBU 726 over the fronthaul link 735, and interface circuitry 734, 736 to send the fronthaul uplink information to the BBU 760 over the fronthaul link 735 using the adaptive fronthaul protocol).
However, the Barbieri reference does not explicitly teach a method comprising:
selecting at least one translation library corresponding to the at least one of determined characteristics and the received characteristics;
converting using the selected at least one translation library at least one of: a message in the first message protocol, transmitted from the radio to the virtual baseband unit, to the second message protocol, and a message in the second message protocol transmitted from the virtual baseband unit to the radio, to the first message protocol, wherein the first message protocol and the second message protocol are incompatible, and wherein the first I/O data protocol and the second I/O data protocol are incompatible.
In the same field of endeavor, Kelly teaches a method in accordance with the present invention, the method comprising:
selecting at least one translation library (see Fig. 9 item 910: translation table 910) corresponding to the determined characteristics (see [0080]: Gateway 120 may identify and select an appropriate scale factor based on the PID corresponding to the parameter data and destination protocol. For example, gateway 120 may scale RPM data for an Ethernet protocol by retrieving a scale factor that corresponds to the Web view and the RPM PID. Furthermore, Kelly suggests in [0073] that the translation data structure, such as a translation table, maps parameters between data links for facilitating protocol translation);
converting using the selected at least one translation library a message in the first message protocol, to the second message protocol (see [0071]: leverage one or more gateways 120 to perform protocol translation in order to facilitate communications between different data links, whether on-board or off-board. As used herein, the term “translating” refers to converting messages from one data link protocol into comparable messages of another protocol; see [0079-80]: Upon receiving the message from the source, gateway 120 may extract the PID from the message and store the corresponding parameter data (e.g., 200) in the Universal Storage location (Step 1020) … gateway 120 may scale the parameter data in the received message from the source to conform with the destination protocol (Step 1030)), wherein the first message protocol and the second message protocol are incompatible (see [0056]: That is, upon receiving a message from module 415, for example, gateway 410 may dynamically determine that the received message protocol is not compatible with the data link to which the destination module (e.g., 416 a) of the message is coupled), and wherein the first I/O data protocol and the second I/O data protocol are incompatible (see [0051]: Tunneling may therefore enable data of one data link to be transmitted over a different physical layer. Tunneling operations may, in certain embodiments, enable modules operating with a first protocol to communicate via one or more data links incompatible with the first protocol).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the teachings of Kelly suggesting a method comprising selecting a translation library corresponding to determined characteristics of a radio unit and converting, using the translation library, a message in a first protocol into a second message protocol into the method taught by Barbieri to arrive at the claimed invention. The motivation for such combination would have been to provide a system capable of leveraging one or more gateways to perform tunneling, translating, and bridging operations thereby enabling communications between legacy systems and other systems and applications not compatible with the legacy protocol. 

Regarding claim 3, Barbieri in view of Kelly is applied as disclosed in claim 1 examined above. The combination of Barbieri and Kelly teaches a method further comprising sending at least one message to the radio to obtain a responsive message including at least one configuration parameter (Barbieri - see [0220]: In particular, after transmission of a random access preamble from a UE, the UE expects a response (denoted as random access response (RAR)) from the cell within a specified window of time; see [0397]: Send the RAR multiple times, assuming different t_id and f_id compatible with PRACH configuration parameters, and assuming different preamble identities compatible with said PRACH parameters). 

Regarding claim 4, Barbieri in view of Kelly is applied as disclosed in claim 1 examined above. The combination of Barbieri and Kelly teaches a method further comprising detecting whether the radio is communicatively coupled to the virtual baseband unit (Barbieri – see [0061]: The RAN 300 includes multiple BBUs 360 in a data center 310 that are coupled to multiple RRUs 330 through a shared non-deterministic fronthaul link 335).

Regarding claim 5, Barbieri in view of Kelly teaches the limitations of claim 1 as examined above. The combination of Barbieri and Kelly further teaches a method wherein the converted data comprises data in at least one of a user plane, a control plane, a synchronization plane, and a management plane (Barbieri- see [0273]: the state of the buffers of samples at the RRU (if any) may be used to drive scheduling decisions. For example, if either uplink buffer size or downlink buffer size or both increase above a predefined threshold, a suitable signal may be delivered via the control plane to the BBU).

Regarding claim 7, Barbieri in view of Kelly teaches the limitations of claim 1 as examined above. Barbieri further teaches a method comprising:
performing at least one of discrete Fourier transformation on user plane data in the uplink path (see [0096]: The BB time-domain samples may be transformed into frequency-domain samples via a discrete Fourier transform (DFT) 520, which may be implemented using a fast-Fourier transform (FFT) algorithm or any other appropriate algorithm), and an inverse Fourier transformation on user plane data in the downlink path (see [0066]: The low-level PHY functions 420 may include circuitry for Fourier transforms to convert frequency-domain information into time-domain information, and/or circuitry for inverse Fourier transforms to convert time-domain information into frequency-domain information); and 
converting data in at least one of a user plane, a control plane, a synchronization plane, and a management plane in a downlink path to data in an I/O data protocol used by the radio (see [0104]: The electronic circuitry 710 also includes adaptive compression circuitry 726 to adaptively compress the digital baseband samples into fronthaul uplink information based on information received from the BBU 726 over the fronthaul link 735, and interface circuitry 734, 736 to send the fronthaul uplink information to the BBU 760 over the fronthaul link 735 using the adaptive fronthaul protocol).

Regarding claim 8, Barbieri teaches a program product comprising a processor readable medium on which program instructions are embodied, wherein the program instructions are configured, when executed by at least one programmable processor, to cause the at least one programmable processor to: 
determine characteristics of the radio (see [0109]: The one or more parameters of the RAN 700 may include frequency-domain allocation size, modulation and coding schemes, number of users, number of grants, pattern of usable subframe, anticipation of scheduling with respect to a time index it refers to, or any combination thereof; see also [0203]);
generate configuration parameters that describe capabilities of the radio (see [0087]: informing BBU about RRU’s capabilities such as number of physical antennas, supported bands and bandwidths, preferred sampling rate, etc.), and transmit such configuration parameters to the virtual baseband unit using a second I/O data protocol and a second message protocol (see [0394-97]: Send the RAR multiple times, assuming different t_id and f_id compatible with PRACH configuration parameters, and assuming different preamble identities compatible with said PRACH parameters, wherein t_id and f_id are parameters of the MAC protocol); 
convert: (a) baseband data, in an uplink path, in at least one of a user plane, a control plane, a synchronization plane, and a management plane into the second I/O data protocol used by the virtual baseband unit (see [0104]: The electronic circuitry 710 also includes adaptive compression circuitry 726 to adaptively compress the digital baseband samples into fronthaul uplink information based on information received from the BBU 726 over the fronthaul link 735, and interface circuitry 734, 736 to send the fronthaul uplink information to the BBU 760 over the fronthaul link 735 using the adaptive fronthaul protocol).
However, the Barbieri reference does not explicitly teach an apparatus adapted to:
select at least one translation library corresponding to the at least one of determined characteristics and the received characteristics;
convert using the selected at least one translation library at least one of: a message in the first message protocol, transmitted from the radio to the virtual baseband unit, to the second message protocol, and a message in the second message protocol transmitted from the virtual baseband unit to the radio, to the first message protocol, wherein the first message protocol and the second message protocol are incompatible, and wherein the first I/O data protocol and the second I/O data protocol are incompatible.
In the same field of endeavor, Kelly teaches a system in accordance with the present invention, the system adapted to:
select at least one translation library (see Fig. 9 item 910: translation table 910) corresponding to the determined characteristics (see [0080]: Gateway 120 may identify and select an appropriate scale factor based on the PID corresponding to the parameter data and destination protocol. For example, gateway 120 may scale RPM data for an Ethernet protocol by retrieving a scale factor that corresponds to the Web view and the RPM PID. Furthermore, Kelly suggests in [0073] that the translation data structure, such as a translation table, maps parameters between data links for facilitating protocol translation);
convert using the selected at least one translation library a message in the first message protocol, to the second message protocol (see [0071]: leverage one or more gateways 120 to perform protocol translation in order to facilitate communications between different data links, whether on-board or off-board. As used herein, the term “translating” refers to converting messages from one data link protocol into comparable messages of another protocol; see [0079-80]: Upon receiving the message from the source, gateway 120 may extract the PID from the message and store the corresponding parameter data (e.g., 200) in the Universal Storage location (Step 1020) … gateway 120 may scale the parameter data in the received message from the source to conform with the destination protocol (Step 1030)), wherein the first message protocol and the second message protocol are incompatible (see [0056]: That is, upon receiving a message from module 415, for example, gateway 410 may dynamically determine that the received message protocol is not compatible with the data link to which the destination module (e.g., 416 a) of the message is coupled), and wherein the first I/O data protocol and the second I/O data protocol are incompatible (see [0051]: Tunneling may therefore enable data of one data link to be transmitted over a different physical layer. Tunneling operations may, in certain embodiments, enable modules operating with a first protocol to communicate via one or more data links incompatible with the first protocol).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the teachings of Kelly suggesting a method comprising selecting a translation library corresponding to determined characteristics of a radio unit and converting, using the translation library, a message in a first protocol into a second message protocol into the method taught by Barbieri to arrive at the claimed invention. The motivation for such combination would have been to provide a system capable of leveraging one or more gateways to perform tunneling, translating, and bridging operations thereby enabling communications between legacy systems and other systems and applications not compatible with the legacy protocol.

Regarding claims 10 and 17, they recite the same limitations as claim 3 examined above. Therefore, the same rationale of rejection is applied.

Regarding claims 11 and 18, they recite the same limitations as claim 4 examined above. Therefore, the same rationale of rejection is applied

	Regarding claims 12 and 19, they recite the same limitations as claim 5 examined above. Therefore, the same rationale of rejection is applied.

Regarding claims 13 and 20, they recite the same limitations as claim 6 examined above. Therefore, the same rationale of rejection is applied.  

Regarding claim 14, Barbieri teaches a system configured to couple a radio to a virtual baseband unit, comprising:
first circuitry (see Fig. 4 item 420) configured to: 
perform a discrete Fourier transformation on user plane data in an uplink path, (see [0096]: The BB time-domain samples may be transformed into frequency-domain samples via a discrete Fourier transform (DFT) 520, which may be implemented using a fast-Fourier transform (FFT) algorithm or any other appropriate algorithm), and an inverse Fourier transformation on user plane data in the downlink path (see [0066]: The low-level PHY functions 420 may include circuitry for Fourier transforms to convert frequency-domain information into time-domain information, and/or circuitry for inverse Fourier transforms to convert time-domain information into frequency-domain information); and 
convert data in at least one of a user plane, a control plane, a synchronization plane, and a management plane in a downlink path to data in a first input / output (I/O) data protocol (see [0104]: The electronic circuitry 710 also includes adaptive compression circuitry 726 to adaptively compress the digital baseband samples into fronthaul uplink information based on information received from the BBU 726 over the fronthaul link 735, and interface circuitry 734, 736 to send the fronthaul uplink information to the BBU 760 over the fronthaul link 735 using the adaptive fronthaul protocol); 
and second circuitry, communicatively coupled to the first circuitry (see Fig. 2 item 202), configured to
determine characteristics of the radio (see [0109]: The one or more parameters of the RAN 700 may include frequency-domain allocation size, modulation and coding schemes, number of users, number of grants, pattern of usable subframe, anticipation of scheduling with respect to a time index it refers to, or any combination thereof; see also [0203]);
generate configuration parameters that describe capabilities of the radio (see [0087]: informing BBU about RRU’s capabilities such as number of physical antennas, supported bands and bandwidths, preferred sampling rate, etc.), and transmit such configuration parameters to the virtual baseband unit using a second I/O data protocol and a second message protocol (see [0394-97]: Send the RAR multiple times, assuming different t_id and f_id compatible with PRACH configuration parameters, and assuming different preamble identities compatible with said PRACH parameters, wherein t_id and f_id are parameters of the MAC protocol); 
convert: (a) baseband data, in an uplink path, in at least one of a user plane, a control plane, a synchronization plane, and a management plane into the second I/O data protocol used by the virtual baseband unit (see [0104]: The electronic circuitry 710 also includes adaptive compression circuitry 726 to adaptively compress the digital baseband samples into fronthaul uplink information based on information received from the BBU 726 over the fronthaul link 735, and interface circuitry 734, 736 to send the fronthaul uplink information to the BBU 760 over the fronthaul link 735 using the adaptive fronthaul protocol).
However, the Barbieri reference does not explicitly teach an apparatus adapted to:
select at least one translation library corresponding to the at least one of determined characteristics and the received characteristics;
convert using the selected at least one translation library at least one of: a message in the first message protocol, to the second message protocol, and a message in the second message protocol transmitted from the virtual baseband unit to the radio, to the first message protocol, wherein the first message protocol and the second message protocol are incompatible, and wherein the first I/O data protocol and the second I/O data protocol are incompatible.
In the same field of endeavor, Kelly teaches a system in accordance with the present invention, the system adapted to:
select at least one translation library (see Fig. 9 item 910: translation table 910) corresponding to the determined characteristics (see [0080]: Gateway 120 may identify and select an appropriate scale factor based on the PID corresponding to the parameter data and destination protocol. For example, gateway 120 may scale RPM data for an Ethernet protocol by retrieving a scale factor that corresponds to the Web view and the RPM PID. Furthermore, Kelly suggests in [0073] that the translation data structure, such as a translation table, maps parameters between data links for facilitating protocol translation);
convert using the selected at least one translation library a message in the first message protocol to the second message protocol (see [0071]: leverage one or more gateways 120 to perform protocol translation in order to facilitate communications between different data links, whether on-board or off-board. As used herein, the term “translating” refers to converting messages from one data link protocol into comparable messages of another protocol; see [0079-80]: Upon receiving the message from the source, gateway 120 may extract the PID from the message and store the corresponding parameter data (e.g., 200) in the Universal Storage location (Step 1020) … gateway 120 may scale the parameter data in the received message from the source to conform with the destination protocol (Step 1030)), wherein the first message protocol and the second message protocol are incompatible (see [0056]: That is, upon receiving a message from module 415, for example, gateway 410 may dynamically determine that the received message protocol is not compatible with the data link to which the destination module (e.g., 416 a) of the message is coupled), and wherein the first I/O data protocol and the second I/O data protocol are incompatible (see [0051]: Tunneling may therefore enable data of one data link to be transmitted over a different physical layer. Tunneling operations may, in certain embodiments, enable modules operating with a first protocol to communicate via one or more data links incompatible with the first protocol).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the teachings of Kelly suggesting a method comprising selecting a translation library corresponding to determined characteristics of a radio unit and converting, using the translation library, a message in a first protocol into a second message protocol into the method taught by Barbieri to arrive at the claimed invention. The motivation for such combination would have been to provide a system capable of leveraging one or more gateways to perform tunneling, translating, and bridging operations thereby enabling communications between legacy systems and other systems and applications not compatible with the legacy protocol.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri et al. (US 20200366542) hereinafter Barbieri in view of Kelly et al. (US 20050002417) hereinafter Kelly, in further view of Dec et al. (US 20170078158) hereinafter Dec.
Regarding claim 2, Barbieri in view of Kelly teaches the limitations of claim 1 as examined above. The combination of Barbieri and Kelly teaches a method comprising generating configuration parameters that describe the capabilities of the radio. However, the Barbieri-Kelly combination does not explicitly teach a method wherein the configuration parameters are in a Netconf/Yang model format.
In the same field of endeavor, Dec teaches a method in accordance with the present invention, the method wherein the configuration parameters are in a Netconf/Yang model format (see [0029-30]: The NETCONF protocol transmits data via XML statements or files in order to perform configuration operations against network devices that have been Yang modeled. The Yang data modeling language models four types of features for a network device: configurations, state, notifications, and remote procedure calls (RPC)).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the method of Dec suggesting a NETCONF/YANG model format for configuring parameters describing the radio as taught in the Barbieri-Kelly combination. Using the NETCONF/YANG model as in Dec to achieve the current invention presents several advantages, namely modeling both configuration data as well as state data of network elements and modifying all or selected parameters on a single primitive operation.

Regarding claims 9 and 16, they recite the same limitations as claim 2 examined above. Therefore, the same rationale of rejection is applied.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri et al. (US 20200366542) hereinafter Barbieri in view of Kelly et al. (US 20050002417) hereinafter Kelly, in further view of IEEE Communications Society “IEEE Standard for Radio over Ethernet Encapsulations and Mappings” hereinafter IEEE.
Regarding claim 6, Barbieri in view of Kelly teaches the limitations of claim 1 as examined above. The combination of Barbieri and Kelly teaches a method for facilitating communications between a radio and a virtual baseband unit. However, the Barbieri-Kelly combination does not explicitly teach a method further comprising converting at least one of: an Ethernet frame in an uplink path to data in at least one of a user plane, a control plane, a synchronization plane, and a management plane, and data in at least one of the user plane, the control plane, the synchronization plane, and the management plane to an Ethernet frame in a downlink path.
In the same field of endeavor, IEEE teaches a method in accordance with the present invention, the method comprising converting at least one of: an Ethernet frame in an uplink path to data in at least one of a user plane, a control plane, a synchronization plane, and a management plane, and data in at least one of the user plane, the control plane, the synchronization plane, and the management plane to an Ethernet frame in a downlink path (see Page 42 and Fig. 15: If the Fast C&M embedded Ethernet frame does not align into CPRI basic frame boundaries or does not fi t into a single basic frame, it is the responsibility of the “control process” to buffer the required amount of data to make a successful conversion between CPRI control words and the native Ethernet frames).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the combination method of Barbieri-Kelly which suggests a method comprising converting at least baseband data in an uplink path into the second I/O data protocol used by the virtual baseband unit with the method taught by IEEE disclosing converting at least one of: an Ethernet frame in an uplink path to data in at least one of a user plane, a control plane, a synchronization plane, and a management plane, and data in at least one of the user plane, the control plane, the synchronization plane, and the management plane to an Ethernet frame in a downlink path to arrive at the present invention. The motivation for such modification of Barbieri-Kelly with the subject matter of IEEE would have been to facilitate the implementation of key technologies for the next generation (5G) cellular services, namely enabling the transfer of I/O user plane data, vendor-specific data, and control and management information channels across an Ethernet-based packet-switched network.

Regarding claims 13 and 20, they recite the same limitations as claim 6 examined above. Therefore, the same rationale of rejection is applied.



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659. The examiner can normally be reached M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.N/      Examiner, Art Unit 2454                                                                                                                                                                                                  
/GLENTON B BURGESS/      Supervisory Patent Examiner, Art Unit 2454